Cannabis Science Research Foundation and Cannabis Science Inc.,

CONSULTING AGREEMENT




THIS AGREEMENT (the "Agreement") effective as of the June 29, 2015 (the
“Effective Date”), entered into between Cannabis Science Research Foundation a
California Non Profit Corporation, with its principal registered address of
Suite 100, 1352 Irvine Blvd, Tustin CA 92780 (hereinafter referred to as “CSRF”)
and Cannabis Science Inc, a Nevada Corporation with address of 6946 North
Academy Blvd, Colorado Springs CO 80918 (hereinafter referred to “CBIS”) in
connection with the provision of “CSRF” services to “CBIS”. “CBIS” and “CSRF”
may be referred to herein as the "Parties" or each as a "Party".







WHEREAS:




A. “CBIS” is in the business of clinical trials, product development, marketing,
and logistics of legal cannabinoid-based and other products, particularly
pharmaceutical products, to locations operating legally within guidelines set by
city, county, and states regulation of cannabis and cannabinoid-based products.




B. “CSRF” will be a Consultant to “CBIS”, and this Agreement will supersede any
management consulting agreement with “CBIS” and “CSRF”.




C. “CBIS” wishes to engage the services of “CSRF” to serve as Consultant to
“CBIS”, using best efforts to Develop, Market, Package, Product Placement, and
Tracking Consumer Usage.




D. “CBIS” and “CSRF” have agreed to enter into a consulting management agreement
for the benefit of the members, patients, collective clients and contacts within
the localities operating legally in marketing of cannabis and cannabinoid based
products.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1. ENGAGEMENT OF “CSRF”




1.1 “CBIS”, meant throughout this Agreement to mean “CBIS” governing body or
Board of Directors, hereby engages “CSRF”, meant throughout this Agreement to
mean “CSRF” governing body or Board of Directors and “CSRF” agrees to perform
best efforts. “CSRF” accepts such engagement on the terms and conditions set
forth in this Agreement.




2. TERM OF THIS AGREEMENT




2.1 The term of this Agreement shall begin as of the Effective Date and shall
continue for five (5) years or until terminated earlier pursuant to agreement or
any amendments made. Both parties shall renegotiate any renewal period for this
Agreement.







             

             




3. CONSULTANT “CSRF” SERVICES




3.1 “CSRF” shall undertake and perform the documentation and tracking of “CBIS”
complete product offerings along with the duties and responsibilities commonly
associated with acting in the capacities of Product Development. Duties of
“CSRF” may be reasonably modified at mutual agreement of both parties. The
duties of “CSRF” from time to time shall include but not limited to:


➢Beginning in the STATE OF CALIFORNIA with subsequent systematic product
distribution across the country in each LEGAL STATE

➢8 Targeted Cannabis Products are ready for immediate distribution and usage
tracking

➢Initial California Products are being systematically placed in dispensaries
across the STATE OF CALIFORNIA beginning with an announcement identifying the
initial locations

➢Research ➢ Product Development ➢Client Relations ➢Marketing  

➢Product Placement ➢Product Knowledge ➢Hiring and Training Representation       




3.2 “CSRF” shall:


● Comply with all applicable local, state, provincial, statutes, laws and
regulations; operating legally within guidelines set by city, county, and states
regulation of cannabis and cannabinoid-based products.  No Cannabis products
will be transported across state lines.  Products are to be made state specific
from raw materials grown in that state.  

● not make any misrepresentation or omit to state any material fact, which
results in a misrepresentation regarding the operations, business practices, and
compliance to statues

● not disclose, release or publish any information regarding the operations of
“CBIS” its business practices, product lines, and compliance to statues without
the prior written consent of “CBIS”; and

● not employ any person in any capacity, or contract for the purchase or rental
of any service, article or material, nor make any commitment, agreement or
obligation whereby “CBIS” shall be required to be legally bound without the
parties prior written consent




3.3 The “CBIS” shall:


● Comply with all applicable local, state, provincial, statutes, laws and
regulations; operating legally within guidelines set by city, county, and states
regulation of cannabis and cannabinoid-based products.  No Cannabis products
will be transported across state lines.  Products are to be made state specific
from raw materials grown in that state.  

● not make any misrepresentation or omit to state any material fact which
results in a misrepresentation regarding the; operations, business practices,
and compliance to statues

● not disclose, release or publish any information regarding “CSRF” operations,
business practices, product lines, and compliance to statues without the prior
written consent of “CSRF”.

● not employ any person in any capacity, or contract for the purchase or rental
of any service, article or material, nor make any commitment, agreement or
obligation whereby “CSRF” shall be required to be legally bound without the
parties prior written consent




4. CONSULTANT COMPENSATION




4.1 Compensation. “CBIS” shall pay “CSRF” for the provision of the Services.
“CBIS” shall pay “CSRF” reasonable compensation in the amount that will be
mutually agreed by each party to be paid in cash or common shares of “CBIS” on a
month-by-month basis based on the number of products placed, consumer reports,
and results affected by “CSRF”. The amount will represent a reasonable
compensation for the skills and professional connections of “CSRF”, in
connection to duties contracted under provision 3.1 above, in perpetuity.




2            

             



 

5. CONSULTANT “CSRF” EXPENSES AND DEVELOPMENT COSTS




5.1 The Parties agree that “CBIS” shall be obligated to reimburse “CSRF” for all
reasonable expenses above $5,000 each month related to the duties and activities
of "CSRF" under this contract to "CBIS".  “CSRF” will submit to “CBIS” an
itemized written account each month of all expenses and corresponding receipts
of purchases in a form acceptable to “CBIS” within 15 days after the end of each
month.  In the event that "CSRF" does not exceed $5,000 in expenses in a
particular month, "CSRF" is not required to provide a written account of
expenses for that month.  "CBIS" has the right to reject a particular expense if
"CBIS" provides in writing a reason that the particular expense being rejected
was not related to "CSRF" duties. Written notice of the rejection and the reason
for the rejected expense must be given to "CSRF" within 10 days after "CSRF"
submits its monthly expense report that exceeds $5000 to "CBIS". A report that
maybe submitted in a format that is unacceptable or in variance of what the
other finds acceptable does provide a base for rejecting a claim for
reimbursement without first giving to the other party the opportunity to cure
the formatting error.




5.2 “CBIS” is contracting “CSRF” for product development of “CBIS” products.
“CBIS shall be responsible for all but not limited to cost of raw materials,
clinical trials, lab testing, sample cost, tradeshow expenses, garden contacts,
print material, packaging, labor, storage, logistics, clinical trials and other
marketing expenses related to the development of “CBIS” products.




6. CONFIDENTIALITY




6.1 “CSRF” or “CBIS” shall not disclose to any third party without the prior
consent of the Parties, any financial or business information concerning the
business, affairs, plans and programs of “CBIS” and/or “CSRF”’s Directors,
officers, shareholders, employees. Either Party shall not be bound by the
foregoing limitation in the event (i) the Confidential Information is otherwise
disseminated and becomes public information or (ii) “CSRF” or one of their
agents is required to disclose the Confidential Informational pursuant to a
subpoena or other judicial order. As a material inducement to “CBIS” entering
into this Agreement, “CSRF” shall, at “CBIS”’s request, execute a
confidentiality and non-disclosure agreement in a form mutually agreed upon by
“CBIS” and “CSRF”. “CBIS” shall execute and abide by the same confidentiality
agreement as “CSRF” regarding Client acquisition, sales, marketing, or logistics
channels shared by “CSRF” to “CBIS”.




6.2 At no time shall, without the express written consent of both parties, shall
any form of public media be disclosed regarding the business relationship
between “CSRF” “CBDI”, “CBIS” “CRSF” nor the names of directors, employees or
contractors for these companies.




7. GRANTS OF RIGHTS




7.1 Each Party retains the right of prior approval of any public statements or
publications by either Parties name, such as press releases and website pages.
“CBIS” retains the right of ownership of all “CBIS” product images, product
development, property rights or work derived by the Book of Business developed
by “CSRF” being used under the “CBIS” brand name.

 

8. REPRESENTATIONS AND WARRANTIES




8.1 “CSRF” represents, warrants and covenants to “CBIS” as follows:


(a) “CSRF” is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of “CBIS” hereunder;

(b) “CSRF” is not under any physical or mental disability that would hinder the
performance of her duties under this Agreement; and

(c) “CBIS” will provide and disclose all legal and commercial information to
“CSRF” that is necessary to perform “CSRF’s” duties.




3          

             



 

9. INDEMNIFICATION




9.1 Each Party shall indemnify and hold harmless the other Party, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, attorneys,
auditors, licensees and assigns from and against any claims, actions, losses and
expenses (including legal expenses) occasioned by any breach by the Party of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Party.




10. NO OBLIGATION TO PROCEED.




10.1 Nothing herein contained shall in any way obligate the “CBIS” to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that “CSRF” is not in material
default of the terms and conditions hereof, nothing contained in this section
10.1 shall relieve “CBIS” of its obligation to deliver to “CSRF” the
Compensation. All of the foregoing shall be subject to the other terms and
conditions of this Agreement (including, without limitation, “CBIS” and “CSRF”’s
right of termination, disability and default).




11. RIGHT OF TERMINATION.




11.1 “CBIS” and “CSRF” shall each have the right to terminate this Agreement at
any time in its sole discretion by giving not less than ninety (90) days written
notice. Upon termination of this Agreement both “CBIS” and “CSRF” shall continue
to work with each other to fulfill the obligations of this Agreement during the
notice period and this period will be paid for per terms of this Agreement. Upon
the termination of this agreement all “CBIS”, “CBIS” product lines, Logistic
channels, and a copy of the Book of Business developed by “CSRF” for “CBIS”
shall remain the property of “CBIS”.

 

12. DEFAULT/BREACH




12.1 No act or omission of “CBIS” hereunder shall constitute an event of default
or breach of this Agreement unless “CSRF” shall first notify “CBIS” in writing
setting forth such alleged breach or default and “CBIS” shall cure said alleged
breach or default within 10 days after receipt of such notice (or commence said
cure within said ten days if the matter cannot be cured in ten days, and shall
diligently continue to complete said cure). No act or omission of “CSRF”
hereunder shall constitute an event of default or breach of this Agreement
unless “CBIS” shall first notify “CSRF” in writing setting forth such alleged
breach or default and “CSRF” shall cure said alleged breach or default within 10
days after receipt of such notice (or commence said cure within said ten days if
the matter cannot be cured in ten days, and shall diligently continue to
complete said cure). Either Party may terminate the Agreement if there is an
event of default or breach of this Agreement that the other Party does not cure
or attempt to cure pursuant to the clear intent of this Section. If a party
terminates this Agreement pursuant to a default or breach the terminating party
shall be responsible for all damages, expenses and cost resulting from the
breach and/or termination of Agreement.




13. INDEPENDENT CONTRACTORS.




13.1 Nothing herein shall be construed as creating a partnership, joint venture,
or master-servant relationship between the Parties for any purpose whatsoever.
Except as may be expressly provided herein, neither Party may be held
responsible for the acts either of omission or commission of the other Party,
and neither Party is authorized, or has the power, to obligate or bind the other
Party by contract, agreement, warranty, representation or otherwise in any
manner except by agreement. It is expressly understood that the legal
relationship between the Parties is one of independent contractors.




4             

             



 

14. MISCELLANEOUS PROVISIONS




(a) Time. Time is of the essence of this Agreement.

(b) Presumption. This Agreement or any section thereof shall not be construed
against any Party due to the fact that said Agreement or any section thereof was
drafted by said Party.

(c) Titles and Captions. All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.

(d) Further Action. The Parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

(e) Savings Clause. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

(f) Assignment. No party shall have the right to assign this Agreement without
the prior written consent of the other Party.

(g) Notices. All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, and emailed to, the Party to be notified. Notice to
each Party shall be deemed to have been duly given upon delivery, personally or
by courier, to the physical and email addresses of the other Party at that
Party's physical and email addresses provided on page one (1) of this Agreement,
which may be updated over time with at least ten days written notice, to the
other Party. Any meeting regarding modifications or changes shall require 30 day
written notice to all Parties.

(h) Entire Agreement. This Agreement contains the entire understanding and
agreement among the Parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all Parties. This Agreement
supersedes prior management and/or consulting agreements with “CBIS” and “CSRF”.

(i) Waiver. A delay or failure by any Party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

(j) Counterparts. This Agreement may be executed in duplicate counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement. Counterparts expressly may include electronic
counterparts with electronic signatures transmitted through electronic means

(k) Successors. The provisions of this Agreement shall be binding upon all
Parties, their

successors and permitted assigns.

(l) Counsel. The Parties expressly acknowledge that each has been advised to
seek separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.







[Signature page to follow]








5             

             



 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first written above.




CANNABIS SCIENCE RESEARCH FOUNDATION




/s/ Raymond C. Dabney

________________________________

Raymond C. Dabney / President & CEO



 

 



Cannabis Science Inc.




/s/ Raymond C. Dabney

_______________________________

Raymond C. Dabney / President & CEO







Cannabis Science Inc.




/s/ Robert Kane

______________________________

Robert Kane / Director & CFO
















6             

             

